Citation Nr: 0521601	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-21 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability resulting from surgery performed at a VA 
facility in January 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from December 1950 
to December 1953.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran in February 2002 
timely requested Decision Review Officer (DRO) review of his 
claim being appealed, prior to Board adjudication.  38 CFR § 
3.2600 (2004).  DRO review was afforded the veteran, as 
documented in an October 2002 statement of the case.  

In the course of appeal, in August 2002, the veteran 
testified at a hearing before and RO hearing officer.  The 
veteran also testified before the undersigned Veterans Law 
Judge at a videoconference hearing conducted between the RO 
and the Board Central Office in November 2003.  Transcripts 
of these hearings are contained in the claims folder. 

The Board in April 2004 remanded the claim for certain 
development, and it now returns to the Board.  The Board in 
that remand also directed the RO to issue a statement of the 
case responsive to a notice of disagreement with a decision 
denying a claim for special monthly compensation based on 
housebound status.  The RO issued that statement of the case 
in July 2004.  Because no timely substantive appeal 
perfecting that appeal is contained within the claims folder, 
it appears that the Board has no jurisdiction over that 
claim.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).  This body of laws is 
collectively known as the Veterans Claims Assistance Act 
(VCAA).  The veteran was afforded notice of development and 
assistance responsibilities for VA and the veteran, in 
furtherance of his claim including pursuant to the VCAA, by a 
May 2004 VCAA letter addressing his 38 U.S.C.A. § 1151 claim.  
While that VCAA notice appears adequate, certain additional 
development must still be undertaken.  Specifically, the 
Board made several development requests in its April 2004 
remand, and while development was undertaken as to all 
points, as discussed below, additional indicated development 
to try to obtain still missing, pertinent records of VA 
treatment should be pursued.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The veteran, by a June 2004 statement responsive to the May 
2004 VCAA letter, informed that he had no further evidence to 
support his claim, and requested that VA adjudicate the claim 
based on the evidence of record.  Thus, the veteran 
responsively implied that he knew of no additional evidence 
that would further his claim on appeal.  No additional 
development is required based on this response.  

In a May 2004 response to a May 2004 RO request for any 
records of awards of Social Security disability benefits and 
any evidence underlying such an awards, the Social Security 
Administration informed that records pertaining to the 
veteran had been destroyed.  Thus, additional records will 
not be forthcoming from that source, and further requests 
would be futile.  

As the Board noted in its April 2004 remand, a VA tort claim, 
stemming from the same January 1996 surgery about which the 
veteran filed his 38 U.S.C.A. § 1151 claim, had been denied 
in part based on noted VA records documenting counseling the 
veteran had received in preparation for the January 1996 
surgery informing him of possible adverse effects including 
impotence and incontinence.  The Board then noted that the 
tort claim had also been denied based on information that the 
veteran had received VA treatment for impotence since May 
1995 (prior to the surgery which he has alleged caused 
impotence).  Since the substance of the veteran's 38 U.S.C.A. 
§ 1151 claim includes impotence and incontinence as a result 
of the January 1996 prostate surgery, the Board considered 
such additional VA treatment evidence, copies of which are 
not contained in the claims folder, to be relevant and worth 
obtaining prior to adjudication of the claim.  The Board also 
noted in the remand that VA outpatient treatment records at 
the Washington, DC VAMC (DC VAMC) had reportedly already been 
obtained.  Nonetheless, the Board instructed the RO not only 
to request from the Washington, DC Office of the Regional 
Counsel (Regional Counsel) all records underlying the tort 
claim adjudication, but also to request from the DC VAMC 
records of treatment from January 1994 to the present.  

In a May 2004 response to a May 2004 RO request, the Regional 
Counsel provided available records related to the 
adjudicative denial of the veteran's tort claim.  In the 
reply letter, the Regional Counsel informed that additional 
records from their office pertaining to the suit either were 
purged from their files, were work product, or were VA 
treatment records.  The Regional Counsel added that the VA 
treatment records were returned to the DC VAMC after the 
veteran's appeal period had expired.  The claims folder does 
not include any documentation of the scope of the request the 
RO made to the DC VAMC, but records were received from that 
source, consisting of a print-out of some DC VAMC treatment 
records dated from January 1996 and thereafter.  There is no 
indication that a search was made for the records returned to 
the DC VAMC from the Regional Counsel, or that any search was 
made for any hard-copy files of treatment or hospitalization 
of the veteran, including in particular any records prior to 
the January 1996 date of surgery.  

As an October 1997 tort claim denial letter received from the 
Regional Counsel in May 2004 informed, the tort claim was 
denied in part because there were records indicating problems 
with both incontinence and impotence prior to the veteran's 
January 1996 surgery.  Obviously, such medical evidence is 
essential to an informed adjudication of the veteran's 
38 U.S.C.A. § 1151 claim.  Hence, further efforts must be 
made to obtain such VA treatment records from the DC VAMC or 
any other indicated source.  

Accordingly, the case is again remanded for the following:

1.  The RO should make an official 
written request to the appropriate 
medical records officials at the 
Washington, DC VAMC (DC VAMC), to 
obtain any and all stored hard copy 
and electronically stored records of 
treatment and hospitalization for the 
veteran from December 1953 (the date 
of the veteran's service separation) 
to the present.  Particular efforts 
should be made to find copies of 
records of treatment prior to the 
veteran's prostate surgery in January 
1996, as well as any VA medical 
records received back from the 
Regional Office General Counsel and 
pertaining to the veteran's tort 
claim, as pertaining to that January 
1996 prostate surgery performed at 
the DC VAMC.  The inquiry should be 
directed both to general medical 
records storage officials, as well as 
any officials in charge of records 
pertaining to tort claims filed 
against the DC VAMC.  Copies of all 
requests made to the DC VAMC and all 
responses and records received must 
be associated with the claims folder.  

2.  Thereafter, the RO should review 
the record and ensure that the above-
requested development is completed in 
full, and that any additional 
indicated development is undertaken.  
Then, the RO should re-adjudicated 
the remanded claim of entitlement to 
benefits pursuant to 38 U.S.C.A. 
§ 1151.  If the determination remains 
to any extent adverse, the veteran 
and his representative must be 
provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




